Citation Nr: 0516198	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-34 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES
1.  Entitlement to an increased initial evaluation for 
hypertension, currently evaluated as noncompensably 
disabling.

2.  Entitlement to an increased initial evaluation for left 
eye keratoconus, also claimed as keratoplasty and astigmatic 
keratotomy, currently evaluated as noncompensably disabling.

3.  Entitlement to service connection for anisometropia, 
presbyopia, amblyopia, and deficient color perception.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel






INTRODUCTION

The veteran served on active duty from September 1982 to 
September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island

In the May 2003 decision the RO denied the veteran's claim of 
entitlement to service connection for anisometropia, 
presbyopia, amblyopia, and deficient color perception, and 
granted the veteran service connection at a noncompensable 
level for hypertension and left eye keratoconus.  


FINDINGS OF FACT

1.  The veteran's hypertension is currently manifested by a 
history of diastolic pressure predominantly 100 or more, and 
the requirement of continuous medication for control.

2.  The veteran's left eye keratoconus is currently 
manifested by visual acuity of 20/40 in the left eye.

3.  Anisometropia and presbyopia are considered refractive 
errors without evidence of in service superimposed pathology 
or a signicnat decreased in vision of the right eye.

4.  The deficient color perception, classified as a normal 
variant for approximately 8% of the males during the recent 
VA examination, is not a disability for which service 
connection may be granted.  

4.  Amblyopia was not diagnosed during the most recent VA 
examination


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating of 10 
percent for the veteran's service-connected hypertension are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7101 (2004).

2.  The criteria for an initial compensable rating for left 
eye keratoconus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.84a, Diagnostic Codes 6035, 6078 (2004).

3.  Amblyopia;anisometropia, presbyopia, and deficient color 
perception were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims for service connection.  The veteran 
was provided with a copy of the rating decision noted above, 
a VCAA letter dated March 2003, and an October 2003 statement 
of the case.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  He was also 
informed of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available relevant records 
identified have been obtained and associated with the claims 
folder.  The veteran received several VA examinations in 
April 2003.  

The Board notes the veteran was not specifically informed to 
furnish copies of any pertinent evidence in his possession  
not previously submitted as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  

In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


The VCAA letter did not specifically refer to the veteran's 
claims regarding increased evaluations.  However these claims 
are considered to be "downstream" from the initial claims for 
service connection.  The Board notes that, if in response to 
notice of its decision on a claim for which the VA has 
already given § 5103(a) notice, the VA receives a notice of 
disagreement which raises a new issue, § 7105(d) requires the 
VA to take proper action and issue a statement of the case if 
the disagreement is not resolved.  However, § 5103(a) does 
not require the VA to provide notice of the information and 
evidence necessary to substantiate the newly raised (i.e., 
downstream) issue.  See VAOPGCPREC 8-2003 (December 22, 
2003).  The increased rating claims were included in the 
statement of the case.


Factual Background

The service entance examinationshowed that the uncorrected 
distant vision was 20/25 in the right eye and 20/20 in the 
left eyevision.  A March 1989 examination shiwed that the 
distant vision in the right eye incirrected was 20/20-1.  A 
Novemebr 2001 examination showed showed incorrected distant 
vision on the right eye of 20/25-1 and uncirrected near 
viusion in the right eye  of 20/25. The service medical 
records note amblyopia, anisometropia, and presbyopia.  The 
veteran was diagnosed in service with keratoconus of both 
eyes as early as 1990, but received treatment primarily for 
his left eye in service.  The veteran's service medical 
records indicate that he received a corneal transplant in the 
left eye in 1993 for his keratoconus, after treatment with 
contact lenses failed to relieve the veteran's poor vision in 
his left eye.  That surgery apparently left the veteran with 
some corneal astigmatism, and the veteran underwent an 
astigmatic keratotomy in July 1995.  The veteran has received 
periodic check ups for his left eye since that time.  
Refractive errors have been noted in the veteran's service 
medical records.

The service medical records also show that chronic elevated 
bliod pressures were recorded beginning in the late 1980s.  
Subsequently hypertension was diagnosed  and medication was 
prescribed.  The veteran was seen at the dispensary in 
September 1999.  At that time his blood pressures were 
182/114 and 170/102.  The disage of his medication was 
increased.   

The veteran received a VA examination for his eyes in April 
2003.  At that time, the examiner noted that the veteran's 
claim folder had been reviewed.  The veteran was noted to 
have a history of keratoconus in the left eye, with which he 
had been diagnosed ten years previously.  Subsequently it was 
noted that the veteran had keratoplasty in the left eye in 
1994.  Subsequently he developed astigmatic keratotomy in the 
left eye.  It was noted that there was no other history of 
eye disease, operations, or eye injuries.  The veteran 
reported occasional glare in the left eye.

Visual acuity in the right eye uncorrected at near was 20/25, 
corrected to 20/20. Vsual acuity in the right eye uncorrected 
at distance was 20/20 -2, corrected to 20/20.  Visual acuity 
in the left eye was uncorrected at near 20/400, corrected to 
20/40.  Visual acuity left eye uncorrected at distance was 
20/400, pinhole 20/70 -2, corrected to 20/40-1.  No history 
of diplopia was noted.  The veteran was noted to not have a 
visual field defect, visual fields were full and 
nondiagnostic.  The results of the veteran's color testing 
and refractive error testing were noted.  In the right eye, 
the cornea, conjunctiva, anterior chamber, iris, lids, and 
lens were clear.  In the left eye, a nonrejected corneal 
graft was noted.  There was no corneal edema seen, and the 
left conjunctiva, iris, anterior, and lid was clear.  Lenses 
were clear on the left.  The veteran had corneal scarring on 
the corneal graft superiorly and inferiorly.

The veteran was diagnosed with status post penetrating 
keratoplasty in the left eye, status post astigmatic 
keratotomy in the left eye, and keratoconus in the left eye.  
In addition, the veteran was diagnosed with refractive error 
anisometropia with presbyopia.  The veteran was also 
diagnosed with a reduced color perception in both eyes to red 
and green.  This was noted to be a normal variant for 
approximately 8% of the males, with some form of red green 
color discrimination problems.

The veteran also received a VA examination for his 
hypertension in April 2003.  Examination of the heart at that 
time was normal.  There was no hepatosplenomegaly, and no 
cyanosis.  The veteran reported that he had been diagnosed 
with hypertension in 1994 or 1995.  He had multiple elevated 
blood pressure measurements and was put on medication, 
Tiazac.  He reported no hospitalizations, strokes, heart 
defects, heart attacks, or organ damage from his 
hypertension.

Upon examination, his blood pressures were 158/79 with a 
heart rate of 80, 141/93, and 146/104.  The first and last 
were noted to be in the hypertension stage, and the other was 
noted to be in the elevated blood pressure range.  There was 
no edema or cyanosis of the extremities.  The examiner 
indicated that the veteran had a well-established 
hypertension with no end organ damage as of yet.  His 
hypertension was under moderately well control, and the 
veteran was advised to improve adherence to a diet, and 
continue his medication.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.


Increased Rating for Hypertension, 

The RO has assigned a noncompensable rating for the veteran's 
service connected hypertension, pursuant to the criteria set 
forth in the Schedule for Rating Disabilities, 38 C.F.R. §  
4.104, Diagnostic Code 7101.  

Under this Diagnostic Code, a 10 percent disability rating 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is warranted for diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is assigned for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2004).

In this regard, the the evidence shows that two elevated 
blood pressures of 182/114 and 170/102 were recorded in 
September 199.  As a result the veteran's medication was 
increased.  

Additionally, the recent VA examination indicated that the 
hypertension was only noderately well controlled with two 
hyperternsive readings recorded during the evaluation.  As 
such, the Board finds that the degree of impairment resulting 
from the hypertension more nearly approximates the next 
higher rating.  38 C.F.R. § 4.7.  Accordingly, a 10 percent 
rating is warranted.

However, no evidence has been presented to indicate that the 
veteran warrants a rating higher than 10 percent.  In this 
regard, the Board notes that no evidence has been presented 
to indicate that the veteran has diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, such that a higher rating of 20 percent would be 
warranted.  Thus the Board finds the veteran would be more 
properly rated as 10 percent disabled for his service 
connected hypertension.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  The Board finds 
that the 10 percent rating throughout the appeal period.  


Increased Rating for Postoperative Residuals Keratoplasty and 
Astigmatic Keratotomy.

The RO has assigned a noncompensable rating for the veteran's 
service connected left eye keratoconus, pursuant to the 
criteria set forth in the Schedule for Rating Disabilities, 
38 C.F.R. §  4.84a, Diagnostic Code 6035.  Keratoconus is to 
be evaluated on impairment of corrected visual acuity using 
contact lenses.  Note: When contact lenses are medically 
required for keratoconus, either unilateral or bilateral, the 
minimum rating will be 30 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6035 (2004).

Where service connection is in effect for a disability of 
only one eye, the degree of impairment in the nonservice-
connected eye is not for consideration unless there is 
blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 
3.383(2004)(a)(1).

Diagnostic Codes 6061-6079 cover impairment of central visual 
acuity using Snellen's test or its equivalent. 

In this regard, the Board notes that the veteran's best 
corrected vision, according to the results of his April 2003 
VA eye examination, are 20/40 in his service connected left 
eye, and 20/20 in his nonservice connected right eye.  
Referring to the tables regarding visual acuity in Diagnostic 
Codes 6061 to 6079, the Board notes that, with a visual 
acuity limited to 20/40 in his service connected left eye, to 
warrant a compensable evaluation, the veteran would have to 
have his right eye service connected, and limited to no 
better than 20/70 vision.  Accordingly, the Board finds that 
the veteran is currently properly rated as noncompensably 
disabled for his service connected left eye keratoconus.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  The Board finds 
that the current  the noncompensable rating os the highest 
raring warranted during the appeal period.

Service connection for Anisometropia, presbyopia, amblyopia, 
and deficient Color Perception

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection for certain 
conditions may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under The United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under 38 C.F.R. § 3.303(c) (2004), congenital or 
developmental disorders are not diseases or injuries for the 
purpose of VA disability compensation.  The regulations 
specifically list "refractive error" as not being a disease 
or injury for which service connection can be granted.

In this regard, the Board notes that the veteran's VA 
examination of April 2003 did not find any evidence of 
amblyopia.  As to anisometropia and presbyopia, the April 
2003 VA examiner indicated that these were refractive errors, 
which, as noted above, are not considered a disease or injury 
for which service connection can be granted.  Similarly, the 
veteran's reduced color perception was noted by the examiner 
to be a normal variant for a certain percentage of the 
population, and is therefore not a disease or injury for 
which service connection can be granted. 

Service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995).  In this case there is 
no evidence of any superimposed pathology to the right eye or 
a significant decrease in vision on the right eye during 
service.  The April 2003 VA examination showed that the 
visual acuity in the right eye uncorrected at near was 20/25, 
corrected to 20/20 and at distance 20/20 -2, corrected to 
20/20.  

Thus, service connection for anisometropia, presbyopia, and 
deficient color perception is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

An increased evaluation, to 10 percent, for hypertension, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to an increased initial evaluation for left eye 
keratoconus also claimed as keratoplasty and astigmatic 
keratotomy, currently evaluated as noncompensably disabling, 
is denied.

Entitlement to service connection for anisometropia, 
presbyopia, amblyopia, and deficient color perception is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


